DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 3, Line 19: “…40 kilonewton” should be plural. Substituting “kilonewtons” for “kilonewton” is suggested.
Page 4, Line 23: The sentence that begins with “The traction motors…” conflicts with the sentence that precedes it i.e., “…by one traction motor.” Substituting “two wheels/wheel axles” for “traction motors” is suggested.
Page 13, Line 3: The sentence that begins “Furthermore, the drive unit 10 in provided…” should likely read “…drive unit 10 is provided”. Substituting “is” for “in” is suggested.
Page 15, Line 20: The meaning of the abbreviation “EPS” is not clear. Using full text is suggested.
Appropriate correction is required.
Claim Objections
Claims 23, 24, and 28 are objected to because of the following informalities:
Claim 23: Context indicates that “shaft” in Line 2 should be “shafts”. Substituting “shafts” for “shaft” is suggested.
Claim 24: 
The sentence that begins with “The new drive unit of Claim 22 wherein of…” appears to be missing a word between “wherein” and “of” e.g., “one”. Revision of the sentence is suggested.
The word “has” in the phrase “…gear stages of the transmission gear has…” should be “have”. Substituting “have” for “has” is suggested.
Claim 28: The period i.e., “.” at the end of the sentence has been omitted. Adding a period after the word “brake” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 24, the term “spaced apart” is recited but no definition or clarification of the meaning of the term is provided. For the purposes of this examination, the term “spaced apart” will be interpreted as “not in direct contact”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 23, 24, 25, 28, and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cantemir (WO 03101765 A2). Regarding Claim 22, Cantemir teaches each of the five elements of the claim (hereafter (22a), (22b), (22c), (22d), and (22e), respectively). Cantemir teaches
(22a), An electric drive unit for driving at least two wheels of a motor vehicle, comprising: an exclusively electrically drivable wheel axle (Paragraph 0005: “In broadest terms, an electric motor axle assembly of the present invention comprises an electric motor; a gear shaft; and an output shaft.”).
(22b), a central brake (Figure 1, below; Paragraph 0006: “It is preferred that the electric motor axle assembly further comprises a brake mechanism. The brake mechanism is disposed along the first axis.”).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Cantemir Figure 1)
(22c), an electric traction motor connected to the wheel axle and configured to transmit a drive torque thereto and configured to transmit a brake torque to the central brake (Figure 1, above; Paragraph 0006: “The brake mechanism comprises an input shaft, a brake rotor and a torque damper. The input shaft is adapted to engage the electric motor so as to allow the brake mechanism to brake the electric motor. That is to say, when activated the brake mechanism is capable of stopping the rotation of the pinion shaft caused by the electric motor.”).
(22d). a transmission gear comprising at least two gear stages and at least one intermediate gear shaft arranged between the traction motor and the wheel axle (Figure 3, below; Paragraph 0039: “Figure 3 shows the gearbox configuration. The gearbox configuration is a compact double-stage speed-reduction unit with cylindrical gears designed to perform under maximum load with minimum dimension, weight and price.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Cantemir Figure 3)
(22e), wherein the central brake is integrated in an intermediate gear shaft of the transmission gear (Figure 3, above).
Regarding Claim 23, Cantemir teaches that the traction motor and transmission gear each comprise one or more shafts, said shafts constructed in an axially parallel manner with respect to an axle of the wheel drive (Paragraph 5: “The electric motor is adapted to rotate the pinion shaft about a first axis. The pinion shaft comprises a pinion gear. The gear shaft defines a second axis at least substantially parallel to the first axis. The gear shaft has disposed thereon a first gear and a second gear such that rotation of the gear shaft about the second axis induces rotation in the first gear and in the second gear. The first gear is adapted to engage the pinion gear. The output 
Regarding Claim 24, Cantemir teaches that one of the gear stages of the transmission gear has an output shaft spaced apart from the wheel axle and which is connected to the central brake (Paragraphs 0005 and 0006: “The output shaft defines a third axis at least substantially parallel to the first axis and the second axis. The output shaft comprises a third gear. The third gear is adapted to engage the second gear. The output shaft comprises at least a portion of a constant velocity joint. [0006] It is preferred that the electric motor axle assembly further comprises a brake mechanism. The brake mechanism is disposed along the first axis. The brake mechanism comprises an input shaft, a brake rotor and a torque damper.”).
Regarding Claim 25, Cantemir teaches that the transmission gear has a plurality of intermediate shafts, one of said intermediate shafts connected to the central brake (Paragraphs 0005 and 0006: “The electric motor has a pinion shaft extending therefrom. The electric motor is adapted to rotate the pinion shaft about a first axis. The pinion shaft comprises a pinion gear. The gear shaft defines a second axis at least substantially parallel to the first axis. The gear shaft has disposed thereon a first gear and a second gear such that rotation of the gear shaft about the second axis induces rotation in the first gear and in the second gear. The first gear is adapted to engage the pinion gear. The output shaft defines a third axis at least substantially parallel to the first axis and the second axis. The output shaft comprises a third gear. The third gear is adapted to engage the second gear. The output shaft comprises at least a portion of a constant velocity joint. [0006] It is preferred that the electric motor axle assembly further comprises a brake mechanism. The brake mechanism is disposed along the first axis.”).

Regarding Claim 42, Cantemir teaches that the central brake is connected to a torsion damper (Figure 3, above; Paragraph 0039: “The gearbox configuration is a compact double-stage speed-reduction unit with cylindrical gears designed to perform under maximum load with minimum dimension, weight and price. The first stage is coupled at the motor shaft via a torsion shaft and a torque damper. The pinion shaft has a hollow configuration and is traversed by the torsion shaft.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cantemir (WO 03101765 A2) in view of Littlefield et al. (DE 102016120971 A1) (hereafter “Littlefield”). Regarding Claim 26, Cantemir teaches an electric drive unit but does not teach switch-free transmission gear construction. Littlefield teaches that the transmission gear is constructed to be switch-free (“Detailed Description” Paragraph 7: “As used herein, is an element ‘continuously operational’ connected to another element when no selectively engageable clutches or brakes must be switched so that the elements are connected and rotate together.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit of Cantemir to provide a switch-free transmission as taught by Littlefield. Doing so would enable the “two components [to] ‘rotate’ with each other when operatively connected together, such as rotating at the same speed, including at zero speed (i.e., when stationary together).” as recognized by Littlefield (“Detailed Description: Paragraph 7).
Claims 27, 33, 39, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Cantemir (WO 03101765 A2) in view of Satou et al. (DE 60004753 T2) (hereafter “Satou”). Regarding Claim 27, Cantemir teaches an electric drive unit with a central brake but does not teach dry friction braking. Satou teaches that the central brake is a dry-running friction brake (Figure 4, Reference Character 7, below; “State of the Technology” Paragraphs 2 and 3: “the friction-type braking device plays the main role in the entire braking device. In a conventional friction-type brake device, a brake drum or brake disc that is part of the braking .

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Satou)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit of Cantemir to feature dry friction braking as taught by Satou. Doing so would reduce heat radiation to “the wheel body of the wheel tire”, avoid the problem of “rain, snow and mud sprayed from the wheel tire on the brake elements and penetrate the friction surfaces of the brake elements that changes the coefficient of friction of the friction surfaces, whereby the generation of a braking force in accordance with the hydraulic braking pressure is prevented and the braking force is destabilized”, and eliminate “brake device hydraulic lines to the respective brake mechanisms for the respective wheel tires, the structure of which is complicated and for which the weight increases, which increases the manufacturing cost of the same” as recognized by Satou (“State of the Technology” Paragraphs 3, 5, and 7).	

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit of Cantemir to include a common housing as taught by Satou. Doing so would ensure that “a stable braking force can always be obtained” as recognized by Satou (Paragraph 25).
Regarding Claim 39, Cantemir teaches an electric drive unit with a traction motor and central brake but does not teach a clutch. Satou teaches a clutch arranged between the traction motor and the central brake (Figure 4, above; “Precise Description of the Embodiment” Paragraph 3: “…shows a first embodiment of the present invention, in which the reference numeral 1 is a drive device (machine), the reference numeral 2 is a throttle valve, the reference numeral 3a is an output shaft of the machine, the reference symbol 3b is an output shaft of a clutch, the reference numeral 4 is a drive shaft (a common shaft), the reference numerals 5a and 5b Clutch plates (plates) are the reference symbol 6 is a gear change transmission (a transmission), the reference numeral 7 is a concentrated braking device, the reference numerals 9a and 9b front wheel tires are the reference numerals 10a and 10b rear wheel tires are the reference numerals 11a and 11b…”).

Regarding Claim 40, Cantemir teaches an electric drive unit but does not teach clutch and brake control. Satou teaches that the clutch and the central brake are configured to be controlled together (“Precise Description of the Embodiments” Paragraph 7: “Furthermore, the hydraulic pressure mechanism 13 are formed by a hydraulic pressure control unit in which the movements of the clutch pedal and the brake pedal are detected by a sensor as electrical signals in order to generate predetermined hydraulic pressures which are supplied to the respective actuators of the clutch and the brake device.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit of Cantemir to provide combined clutch and brake control as taught by Satou. Doing so would enable the “…torque distribution unit [to be] activated to distribute torque, preventing lock-up of either front tires or rear tires” and because “…the energy conversion efficiency by the electric motor operated as a generator is large…the dynamic braking in parallel with the friction braking [can be] used to generate braking torque when kinetic energy of the vehicle is converted into electrical energy” and thus “the torque distribution unit can suitably distribute braking forces to the respective wheel tires. If in this case the converted electrical energy is stored in a battery the 
Regarding Claim 43, Cantemir teaches an electric drive unit but does not teach a vehicle that comprises it. Satou teaches a motor vehicle comprising the electric drive unit (“Summary” Paragraphs 1-6: “The invention is to provide a vehicle…The above task can also be solved if a braking device is further on the above common shaft is provided and always used as a brake to stop the vehicle from traveling becomes. Furthermore, the above task can be solved if the above braking device with a gear change transmission between the common shaft and the prime mover is arranged, forms a common unit. Furthermore, the above task can be accomplished by provided a torque distribution device to be solved of the Brake device generated braking torque distributed. It can also do the above task also solved if the braking device is from a dynamic braking device is formed, which is also used as an electric motor to drive the vehicle serves.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include the electric drive unit of Cantemir for inclusion in a motor vehicle as taught by Satou. Note that combining prior art elements according to known methods to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, A.).
Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cantemir (WO 03101765 A2) in view of Craig et al. (US 7393065 B2) (hereafter “Craig”). Regarding Claim 29, Cantemir teaches an electric drive unit with central braking but does not teach individual wheel brakes. Craig teaches that the wheel axle has individual wheel brakes in 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Craig)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit of Cantemir to provide individual wheel brakes as taught by Craig. Individual wheel brakes would constitute part of a Doing so would “Operational flexibility may be achieved through the use of redundant or back-up systems, including back-up braking systems.” as recognized by Craig (“Background/Summary” Paragraph 4).
	Regarding Claim 31, Cantemir teaches an electric drive unit and central braking but does not teach various brake functions. Craig teaches that the central brake is one or more of a service brake, a parking brake, or a holding brake (“Background/Summary” Paragraph 9: “An electric redundant braking system may be configured to operate by acting on a vehicle's drive shaft. In 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit of Cantemir to provide various brake functions as taught by Craig. As recognized by Craig, “Brakes for vehicles (parking brakes, for example)…may operate by acting upon an output shaft of a vehicle's transmission or transfer case, and may use a spring mechanism to engage a brake.” and “One of the primary means of controlling the speed of a vehicle during ordinary everyday use is by using the vehicle's service brakes. The designation "service brakes" is generally used to describe modulated brakes of a vehicle which apply "as needed" force to the wheels of a vehicle during normal use of the vehicle, e.g., when the vehicle is "in service".” (Background/Summary Paragraphs 4 and 6).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cantemir (WO 03101765 A2) in view of Craig et al. (US 7393065 B2) (hereafter “Craig”) and further in view of Bell et al. (US 20090107740 A1) (hereafter “Bell”). Regarding Claim 30, the combination of Cantemir and Bell teaches an electric drive unit with a central brake but does not teach electromechanical braking. Bell teaches that the central brake and/or individual wheel brakes are electromechanical brake(s) (“Summary” Paragraph 0005: “Accordingly, a method for braking an electric utility vehicle including a motor and an electromechanical brake is provided. The method includes storing a value indicative of at least one of an amount of current, voltage, and power that is commanded to a motor of the electric utility vehicle to maintain the electric utility vehicle in a stopped state; engaging a parking brake function of an electromechanical .
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit with central braking of the combination of Cantemir and Craig to provide electromechanical braking as taught by Bell. Doing so would prevent “…maintenance vehicles, cargo vehicles, shuttle vehicles, and golf cars [from experiencing] vehicle roll-back events during idle periods while positioned on a hill.” as recognized by Bell (Paragraph 0003).
Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Cantemir (WO 03101765 A2) in view of Hanumalagutti (US 20170271955 A1). Regarding Claim 32, Cantemir teaches an electric drive unit with a traction motor and central brake but does not teach peripheral devices. Hanumalagutti teaches that the traction motor and the central brake have peripheral devices which are used together (“Background” Paragraph 0002: “The traction-battery assembly, for example, is electrically connected to an electric machine that provides torque to driven wheels. The traction-battery assembly may include components and systems to assist in managing vehicle performance and operations. It may also include high-voltage components, and an air or liquid thermal-management system to control temperature.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit of Cantemir to provide peripheral devices that can be used with the traction motor and central brake as taught by Hanumalagutti. Note that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Cantemir (WO 03101765 A2) in view of Bell et al. (US 20090107740 A1) (hereafter “Bell”). Regarding Claim 34, Cantemir teaches an electric drive unit with a central brake and traction motor but does not teach a control device. Bell teaches that the central brake and the traction motor have a common control device (“Summary” Paragraph 0006: “The system includes a brake pedal position sensor that generates a brake position signal corresponding to a position of a brake pedal. An accelerator position sensor generates an accelerator signal corresponding to a position of an accelerator pedal. A controller receives the brake position signal and the accelerator signal and provides a motor control signal to a motor based on the brake position signal and the accelerator pedal signal. The controller stores a value indicative of an amount of at least one of current, voltage, and power when the electric utility vehicle achieves a first predetermined speed. The controller generates the motor control signal in accordance with the stored value when the accelerator signal indicates a command to increase the speed of the electric utility vehicle above a second predetermined speed.”)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit of Cantemir to provide a common control device for the central brake and the traction motor as taught by Bell. Doing so would prevent a vehicle from “roll[ing] backward once an accelerator pedal is depressed and a parking brake is released. Rather than providing a smooth start forward, there can be an initial backward movement down the hill.” as recognized by Bell (Paragraph 0003).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Cantemir (WO 03101765 A2) in view of Bell et al. (US 20090107740 A1) (hereafter “Bell”) and further in view of Craig et al. (US 7393065 B2) (hereafter “Craig”). Regarding Claim 35, the combination of Cantemir and Bell teaches an electric drive unit with a common central brake and traction motor control device but does not teach a means for braking. Craig teaches that the control device is configured to control mixed braking (“Description” Paragraph 15: “During operation, an operator may use mode selector switch 9 to switch to a silent mode. In silent mode, propulsion power for the parallel diesel hybrid-electric vehicle 1 may be provided by the electric motor 41. For operation in silent mode, the controller 6 may be configured to automatically switch to a back-up mode in which the only braking system in use is the electric braking system, whereby the braking mechanism 30 applies a modulated braking force to the output shaft 15. When the controller 6 switches to the electric braking system, it also outputs a signal to the block and bleed solenoid valve 3 to close, and thereby block a master cylinder 13 side of the block and bleed solenoid valve 3. Simultaneously, the block and bleed solenoid valve 3 vents or bleeds the brake pedal 4 side to atmosphere. This prevents simultaneous operation of both the air over hydraulic brakes 32 and the electric braking system. Alternatively, the controller 6 may be programmed to leave block and bleed solenoid valve 3 open, thereby allowing simultaneous operation of both the air over hydraulic brakes and the electric brakes. In such a case, the electric brakes would serve as auxiliary modulated brakes.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit, central brake, and traction motor of the combination of Cantemir and Bell to provide mixed braking as taught by .
Claim  36 is rejected under 35 U.S.C. 103 as being unpatentable over Cantemir (WO 03101765 A2) in view of Cui et al. (CN 108099658 A) (hereafter “Cui”). Regarding Claim 36, Cantemir teaches an electric drive unit with a central brake but does not teach brake cooling. Cui teaches that the central brake comprises a fluid cooler (“Invention Content” Paragraphs 15, 16, 17: “…wherein the brake disc radiating loop comprises a first electric water pump, liquid-cooled brake disc, the first pressure sensor, the first temperature sensor and the front engine room radiator; wherein the radiating pipeline from the output end of the first electric water pump, passes through the liquid-cooled brake disc and the front cabin radiator, is connected to the first input end of the electronic water pump; the first pressure sensor and the first temperature sensor are respectively provided with a radiating pipeline between the liquid-cooled brake disc and the front cabin on the radiator.…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit of Cantemir to include brake cooling as taught by Cui. Doing so would enable the system to “to realize the rational utilization of heat energy, save(s) the energy consumption of the whole vehicle, and realize(s) the purpose of saving energy and reducing emission.” as recognized by Cui (“Invention Content” Paragraph 48).
Claim  37 is rejected under 35 U.S.C. 103 as being unpatentable over Cantemir (WO 03101765 A2) in view of Cui et al. (CN 108099658 A) (hereafter “Cui”) and further in view of Stridsberg (US 20040204286 A1). Regarding Claim 37, the combination of Cantemir and Cui teaches an electric drive unit with a fluid cooler but does not teach connection to a motor .
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit with brake cooling of the combination of Cantemir and Cui to include the use of motor cooling as taught by Stridsberg. Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Cantemir (WO 03101765 A2) in view of Holmes (US 20130281247 A1). Regarding Claim 38, Cantemir teaches an electric drive unit but does not teach a torque vectoring unit. Holmes teaches that the wheel axle has a torque vectoring unit (Paragraph 0014: “For torque differentiation, a different torque can be applied to the first and second rear wheels to achieve torque vectoring, using a single motor. Torque vectoring allows the simultaneous application of a first chosen torque to one of the rear wheels and a second chosen torque in the same direction to the other rear wheel. When the action of the EDU is combined with selective action of vehicle service brakes (not shown), torque vectoring can include both positive and negative torque, i.e., accelerating one of the rear wheels, while decelerating the other one of the rear wheels.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit of Cantemir to .
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Cantemir (WO 03101765 A2) in view of Witte et al. (DE 102016105169 A1) (hereafter “Witte”). Regarding Claim 41, Cantemir teaches an electric drive unit but does not teach a brake dust collector. Witte teaches that the central brake comprises a brake dust collector (Paragraph 35: “According to a further exemplary embodiment of the device, the at least one discharge channel opens into a collector, which retains the brake dust collected there.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive unit of Cantemir to include a brake dust collector as taught by Witte. Doing so would enable the system “…contribute effectively to the reduction of particulate matter and to minimize health burden…” as recognized by Witte (Paragraph 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618